 JOLLY- GIANT- LUMBER CO.413we find that the following two groups of employees will constituteseparate units appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act: -A. All laboratory employees at the Employer's Muskegon, Michi-gan, mill, including the papermill control, pulpmilI recovery, coatinginspection, and water filter plant laboratories, but excluding the em-ployees in the research laboratory, all other employees, and super-visors as defined in the Act.'B.All professional employees in the research laboratory at the Em-ployer's Muskegon, Michigan, mill, but excluding all other employeesand supervisors as defined in the Act.-[Text of Direction of Elections omitted from publication.]Jolly Giant Lumber Co.andInternationalWoodworkers ofAmerica, CIO,PetitionerandLumber and Sawmill WorkersLocal Union No.2799,United Brotherhood of Carpenters andJoiners of America,AFL.Case No. 90-RC-2850.October 13,1955-DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing Was held before David E. `Davis, hearing of-ficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.--3.The Intervenor contends that the petition which was filed onJuly 14, 1955, is barred (1) by its contract of April 4, 1955, with theEmployer's predecessor, or (2) by a memorandum signed by the Em-ployer adopting its predecessor's contract.On April 4, 1955, the Intervenor entered into a contract with the,Dolly Varden Lumber Company, to run until April 1, 1956. As thecompany contemplated selling its business, a memorandum was at-tached to the contract, whereby the parties agreed that the contractwould terminate on the date, of sale.On June 17,1955, the Employer entered into a lease-purchase agree-ment with the Dolly Varden Lumber Company, giving the Employeran option to buy the physicalassetsof the latter.This agreement wasstill in effect at the time of the hearing.After a shutdown of the plant,114 NLRB No. 82.- 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDduring which the Dolly Varden_ Lumber Company liquidated its in-ventory, the Employer, on June 27, began operations and hired ap-proximately all the employees of the Dolly Varden Lumber Company.,The Intervenor contends,inter alia,that, since under the lease-.purchase agreement the Dolly Varden Lumber Company could takeback the. operation if the Employer failed to meet its obligations, thecontract of April 4 is a bar to this proceeding.We find no merit inthis contention.Whatever legal standing the Dolly Varden Lumber'Company might.have in asserting a contract bar if it should resume op-erations, the issue herein turns on the contractual relations betweenthe Intervenor and'the Employer, and the latter was not a party tothe April 4 contract.The Intervenor contends that the petition is barred, in any event,by a memorandum signed by the Employer between July 1 and 14, atthe request of the Intervenor, agreeing "to abide by the terms and work-ing conditions, including vacation and seniority rights, as containedin the collective bargaining agreement in effect at the time of purchaseof the company assets from the Dolly Varden Lumber Company."-A representative of the Intervenor testified at the hearing that thismemorandum constituted an "interim agreement," the Interver or'smembership desiring to maintain their seniority and accrued vaca-tion benefits until a final agreement could be concluded.'We find, contrary to the Intervenor's contention, that the memoran-dum signed by the Employer between July 1 and 14 did not sufficientlystabilize the bargaining relationship between the parties to constitutea bar to this proceeding, because, apart from any other considerations,itwas signed by the Employer alone, and not by the Intervenor.We find, therefore, that a question affecting commerce exists con-cerning the representation of employees of the Employer within themeaning of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.We find that the following employees of the Employer con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act :All production and maintenance, shop, yard, and construction em-ployees of the Employer at its Arcata, California, operations, exclud-ing office clerical employees, guards, professional employees, and super-visors as defined in the Act.'[Text of Direction of Election omitted from publication.]MEMBER MURDOCK took no part in the consideration of the aboveDecision and Direction of Election.1 On July 15,1955,the Employer and the Intervenor executed a contract identical interms with the April 4 contract2 The unit conforms,to the stipulation of the parties.